Citation Nr: 0912695	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a left middle 
finger disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal. 

In March 2009, the Veteran, through his representative, 
submitted additional evidence in support of his claim for 
service connection for PTSD, which was accompanied by a 
waiver of initial RO consideration.  Nevertheless, in view of 
the action taken below, initial consideration of this 
evidence should be undertaken on remand.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Since August 29, 2005, the date of claim for an increased 
rating, the Veteran's left middle finger disability has been 
productive of limitation of motion or other functional 
limitation.  Ankylosis has not been shown.  Nor has any 
evidence of fracture, dislocation, or gross degenerative 
changes, including arthritis.

2.  Since August 29, 2005, the scar on the Veteran's left 
middle finger has been measured as 2 centimeters in length.  
It has not been shown to manifest pain, inflammation, edema, 
instability, abnormal pigmentation, keloid formation, or 
limitation of the motion of the affected part.  The scar has 
been shown to be well-healed with no damage to the underlying 
tissue.

3.  Since August 29, 2005, neurological manifestations 
associated with the service-connected left middle finger 
disability have not been shown.

4.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for a left middle 
finger disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.7, 4.40, 4.45, 4.118, 4.124a, Diagnostic Codes (DCs) 5003, 
5226, 5229, 7801, 7802, 7803, 7804, 7805, 8510, 8511, 8512, 
8513, 8514, 8515, 8516, 8517, 8518, 8519 (2008).

2.  Hypertension was not incurred in or aggravated by any 
aspect of military service, nor may the disability be 
presumed to have been so incurred.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2008); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Additionally, notwithstanding the provisions regarding the 
avoidance of pyramiding, it is possible for a Veteran to have 
separate and distinct manifestations attributable to the same 
injury, which would permit a rating under several diagnostic 
codes.  The critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, the one 
predominantly used by the individual.  Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  In this case, the clinical evidence of record 
reflects that the Veteran is right-handed.  Thus, the rating 
of his upper extremity disability is to be made on the basis 
of the right upper extremity being the major extremity.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Here, the Veteran's left middle finger disability has been 
rated noncompensably disabling under DC 5226-7805.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Diagnostic Code 5226 is the rating code for 
ankylosis of the long, or middle, finger while DC 7805 
contemplates other scars, and instructs that they be rated on 
limitation of function of the affected part.  38 C.F.R. §  
4.118 , DC 7805 (2008).

In addition to DCs 5226 and 7805, the Board will also 
consider whether the Veteran's left middle finger disability 
warrants a compensable rating under other applicable rating 
codes, including DCs 5020 and 5024, which pertain to 
synovitis and tenosynovitis; DC 5229, which contemplates 
limitation of motion of the index or long finger; and DCs 
7801, 7802, 7803, and 7804, which, along with DC 7805, 
pertain to scars.  Consideration under those separate 
diagnostic codes is proper given that a Veteran can receive 
compensation for both a musculoskeletal disability and a scar 
that are related to the same injury.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Parenthetically, the Board observes that regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2008), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
67 Fed. Reg. 48784-48787 (July 26, 2002).  Additionally, the 
rating criteria for evaluating skin disorders were amended, 
effective August 30, 2002.  67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  In this case, however, the Veteran filed his 
claim for an increased rating on August 29, 2005, and 
therefore the rating criteria in effect prior to August 26, 
2002, and August 30, 2002, are not applicable.

Under DCs 5020 and 5024, the rater is instructed to rate 
based upon motion of the affected parts, as arthritis under 
DC 5003.  38 C.F.R. § 4.118, DCs 5020, 5024.  

Under DC 5226, a 10 percent disability rating is assigned for 
unfavorable or favorable ankylosis of the long finger of the 
major or minor hand.  38 C.F.R. § 4.71a, DC 5226.

Under DC 5229, a noncompensable disability rating is assigned 
where there is a gap of less than one inch between the 
fingertip and the proximal transverse crease and the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A 10 percent rating 
is warranted where there is a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5229.

For digits II through V of the upper extremities, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  67 Fed. Reg. 49590-49599 (July 
31, 2002) and corrections in 67 Fed. Reg. 58448-58449 (Sept. 
16, 2002).  The record shows that the RO considered the 
revised regulations.

Under the revised versions of the regulations, DC 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 square 
centimeters) are rated 20 percent disabling.  Scars in an 
area or areas exceeding 72 square inches (465 square 
centimeters) are rated 30 percent disabling.  Scars in an 
area or areas exceeding 144 square inches (929 square 
centimeters) are rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, which are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804 also directs the rater to see 
38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Although the Veteran's disability is presently rated only 
under the rating criteria for ankylosis and limitation of 
motion of digits of the hand and scars, the evidence of 
record suggests that it can also be evaluated under the 
neurologic disability rating criteria.  The relevant 
diagnostic codes that pertain to the shoulder, arm, and hand 
are DCs 8510, 8511, 8512, 8513, 8514, 8515, 8516, 8517, 8518, 
and 8519.  38 C.F.R. § 4.124a (2008).

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  Reference 
should be made to the appropriate schedule.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2008).

With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves. 38 C.F.R. § 
4.124a.

The Veteran's VA medical records reflect that, on a July 2005 
outpatient visit, he complained of pain in his left middle 
finger, which had grown more severe over the past five 
months, as well as episodes in which that finger got 
"stuck" in a "trigger" position.  It was noted that the 
pain and limitation of movement were residual effects of an 
in-service accident in which he "sliced his finger in 
half."

In December 2005, the Veteran was afforded a VA hand, thumb, 
and fingers examination in which he reported that he had 
recently developed a "trigger finger" of the left middle 
digit.  The Veteran indicated that household chores requiring 
repetitive left-hand "handling and gripping" increased the 
"triggering" of his left middle finger.  He stated that he 
currently received "conservative treatment" and medication 
for his left middle finger problems at a VA medical facility, 
but denied any prior significant prior orthopedic history 
since the in-service treatment he had received immediately 
after his injury.  

Orthopedic examination revealed a well-healed, 2-centimeter 
transverse scar, volar aspect long finger and midportion of 
the middle phalanx.  There was no evidence of breakdown, 
keloid formation, or altered pigmentation.  The Veteran 
demonstrated full range of motion from the fingers to the 
distal palmar crease.  There was good capillary refill, and 
normal 8-millimeter two-point discrimination for both radial 
and ulnar digital nerves.  Grip strength was assessed at 80 
pounds on the right, and 70 pounds on the left, which was 
considered normal.  

X-rays revealed normal mineralization and good preservation 
of the metacarpophalangeal (MP), proximal interphalangeal 
(PIP), and distal interphalangeal joints (DIP) joints.  
Additionally, there was no evidence of fracture, dislocation, 
or gross degenerative changes.  

Based upon the Veteran's statements, a review of the claims 
folder, and the clinical examination, the VA examiner 
determined that the Veteran had a normal status post volar 
laceration of the left middle finger without residuals and no 
evidence of recurrent trigger finger deformity or loss of 
range of motion.  In addition, the examiner expressly noted 
that, with respect to the DeLuca provisions, there was no 
evidence of increased swelling, loss of range of motion, or 
other deficiencies on repetitive movement.  Indeed, the 
examiner concluded that the Veteran's laceration of the left 
middle finger had healed to the point that it "would give 
him no difficulty with either gross or fine motor 
manipulation."

Turning to the applicable diagnostic criteria, the Board 
finds that a compensable rating for the Veteran's laceration 
of left middle finger is not warranted under any of rating 
codes pertaining to ankylosis or limitation of motion.  While 
the Veteran complained of episodes in which his left middle 
finger got "stuck" in a "trigger" position, the December 
2005 VA examination yielded no clinical findings of 
functional limitations involving that extremity.  To the 
contrary, the Veteran was found to have full range of motion 
in his left middle finger and a normal grip.  In addition, 
there was no ankylosis detected in the Veteran's left middle 
finger.  Further, the VA examiner expressly found that there 
was no evidence of increased swelling, loss of range of 
motion, or other deficiencies on repetitive movement.  
Therefore, the Board finds that a compensable rating is not 
warranted under DCs 5226 or 5229, even taking into account 
the DeLuca provisions regarding additional functional 
limitation due to such factors as pain, weakness, fatigue and 
incoordination.

Additionally, given that X-rays revealed no evidence of 
abnormalities of the MP, PIP, or DIP joints, nor any evidence 
of fracture, dislocation, or gross degenerative changes, 
including arthritis, the Board finds that the Veteran's left 
middle finger disability does not warrant a compensable 
rating under DCs 5020 and 5024.

In the absence of any clinical findings of limitation of 
function involving the left middle finger, a compensable 
rating is not warranted under DC 7805.  38 C.F.R. § 4.118, DC 
7805.  Nor is a higher rating warranted under the other 
diagnostic criteria pertaining to scars.  As noted above, the 
December 2005 VA examiner found that the Veteran's left 
middle finger scar was 2 centimeters in length.  The scar was 
noted to be well-healed and nonadherent to underling 
structures.  It was expressly noted that there was no 
evidence of breakdown, keloid formation, or altered 
pigmentation.  The scar was not noted to be painful and it 
did not limit the motion of the affected part.  Nor were 
there any signs of instability.  As such, a compensable 
evaluation is not possible under DCs 7801, 7802, 7803, or 
7804.

Finally, neither the December 2005 VA examination nor any of 
the other clinical evidence during the relevant appeals 
period demonstrates that the Veteran's left middle finger 
disability is productive of any neurological abnormalities.  
To the contrary, the VA examiner expressly found that the 
Veteran had normal 8-millimeter two-point discrimination for 
both radial and ulnar digital nerves, and the record is 
otherwise negative for any clinical findings suggestive of 
any diseases of the peripheral nerves.  Therefore, the Board 
finds that a compensable rating is not warranted under DCs 
8510, 8511, 8512, 8513, 8514, 8515, 8516, 8517, 8518, and 
8519.

The Board has considered whether the Veteran might be 
entitled a compensable rating for any period during the 
pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the weight of the credible evidence 
demonstrates that a compensable rating for a left middle 
finger disability is not warranted under any of the 
applicable rating criteria.  The preponderance of the 
evidence is against the claim for an increased rating and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2008).  However, the regulations also provide for 
exceptional cases involving compensation.  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  
While the record reflects that the Veteran is currently 
retired, the evidence does not show that his service-
connected left middle finger disability markedly interferes 
with his employment.  Nor is there any indication that his 
disability has been productive of frequent, or, indeed, any 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, for VA purposes, hypertension means 
that the diastolic pressure is predominantly 90 or greater, 
and isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008). 

The Veteran's June 1963 preenlistment examination reflects 
that his blood pressure was measured at 129/78, which was 
within normal limits.  His service treatment records are 
otherwise negative for complaints or clinical findings of 
high blood pressure or related problems.  On examination 
prior to his separation from service in June 1966, he 
exhibited a slightly lower blood pressure reading, 118/62, 
than he had on entry.  Clinical evaluation was otherwise 
negative for any cardiovascular abnormalities.  As 
hypertension was not diagnosed in service, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  Therefore, a showing of continuity of 
symptoms after discharge is required to support the Veteran's 
claim for service connection of his hypertension.  38 C.F.R. 
§ 3.303(b). 

The Veteran's post-service records include a statement from 
his spouse indicating that his hypertension developed "since 
his retirement."  The first clinical evidence of record 
related to hypertension is a July 2003 VA treatment record 
indicating that the Veteran had hypertension, status post 
catheterization in May 2003, with some blockage.  It was 
noted that he was currently on medication to treat his 
condition and that his blood pressure had been measured 
previously measured at home as "about 140/80."  

Subsequent VA treatment records dated in July 2005 indicate 
that the Veteran had suffered from hypertensive symptoms 
since January 2003 and that his current blood pressure 
readings were usually in the "130s/80s."  It was noted at 
that time that the Veteran also received treatment from a 
private internist.  However, the Veteran did not cooperate in 
obtaining medical records documenting such treatment.  Nor 
did he provide VA with any information that would enable VA 
to request such information on his behalf.  Indeed, in a 
letter dated in November 2005, the Veteran expressly 
indicated that he had no further information or evidence to 
give VA to support his claim.  Consequently, any information 
that may have been elicited in support of the Veteran's claim 
for service connection has not been not obtained because of 
his failure to cooperate.  The duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The record thereafter shows that the Veteran has continued to 
receive medical treatment for hypertension on an ongoing 
basis.  Significantly, however, none of his treating 
providers has related that condition to any aspect of his 
military service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding hypertension during the 
Veteran's period of active service.  As there is no evidence 
of treatment for or complaints of this condition during 
service, the Board finds that a VA examination is not 
required in this case.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In addition, the Board observes that since 
hypertension was not diagnosed within one year of service 
separation, service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board and acknowledges that both the Veteran and his wife 
have submitted statements asserting that his high blood 
pressure is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about the 
symptoms that he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished, however, from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of 
hypertension is dated in early 2003, more than 36 years after 
the Veteran's separation from service.  In view of the 
lengthy period without complaints, diagnoses, or treatment 
related to hypertension, there is no evidence of a continuity 
of symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
hypertension developed in service or manifested to a 
compensable degree within one year following his separation 
from service.  Therefore, the Board concludes that the 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in November 2005 and October 
2006, and a rating decision in March 2006.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An increased rating for a left middle finger disability is 
denied.

Service connection for hypertension is denied.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to the disposition of the Veteran's claim for 
service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Here, the Veteran contends that he has PTSD related to 
alleged service stressors, warranting service connection.  
The Veteran's service personnel records reflect that he 
served in the 518th Sig Co APO 09291 unit of the United 
States Army Pacific (USARPAC) and was stationed in Vietnam 
from February 1966 to July 1966.   Those service personnel 
records list his military occupational specialty as a radio 
repairman and indicate that he received awards consistent 
with service in Vietnam, but which do not denote 
participation in combat.  The Board therefore finds that his 
stressors must be confirmed by official service record or 
other credible supporting evidence in order to warrant 
service connection for PTSD.  

VA treatment records dated from July 2003 to October 2006 
reflect that in August 2006, the Veteran underwent a 
diagnostic screening that revealed "questionable PTSD marked 
by nightmares," which was believed to be combat-related.  
The Veteran was then scheduled for a mental health 
consultation at a VA outpatient facility in Daytona Beach, 
Florida.  

At that consultation, which took place in October 2006, the 
Veteran reported that since retiring from his civilian job as 
a police officer in 2001, he had suffered from nightmares and 
intrusive thoughts related to his Vietnam service.  The 
Veteran stated that, after retiring, he began "going to the 
VFW frequently where other Veterans spoke of their war 
experiences," and that he believed those encounters 
contributed to his worsening nightmares and intrusive 
thoughts.  He added that his intrusive thoughts had greatly 
diminished in the last 18 months after he stopped attending 
VFW meetings.  The Veteran denied present or past 
hallucinations, paranoid suicidal or homicidal ideations, or 
hypervigilance.  Nor did he report any other PTSD symptoms, 
with the exception of "some hyperstartle response" and the 
admission that "his wife would likely say he became angry 
easily."  He added that he always calmed down quickly 
afterwards.

Mental health examination revealed a full range of affect.  
The Veteran was noted to be neatly dressed, and his thinking 
was clear and organized.  He maintained good eye contact and 
appeared to be of above average intelligence, with adequate 
insight and judgment.

On the basis of the Veteran's statements and the clinical 
examination, he was diagnosed with mild PTSD marked by 
recurring nightmares and assigned a Global Assessment and 
Functioning (GAF) score of 55.  Significantly, however, the 
Veteran's PTSD diagnosis was not predicated on any verified 
in-service stressors.  

In the course of the October 2006 VA mental health 
consultation, the VA psychiatric nurse practitioner noted 
that the Veteran's main concern was "recurring, distressing 
nightmares" and that he requested assistance in dealing with 
them.  Accordingly, the psychiatric nurse practitioner 
recommended that the Veteran undergo a subsequent VA mental 
health intake assessment for individual therapy.  
Significantly, however, no VA mental health records dated 
after October 2006 have yet been associated with the claims 
folder.  Because it appears that the Veteran may have 
received additional VA mental health treatment since October 
2006, the Board finds that, on remand, efforts should be made 
to obtain any subsequent VA records that may be outstanding.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

With respect to specific in-service PTSD stressors, the 
Veteran submitted statements indicating that while his Army 
unit was assigned to a base in Danang, Vietnam, in March of 
April 1966, his immediate area came under a mortar attack and 
he was forced to "find his way back to the base in the back 
of a deuce and half truck."  While the Veteran conceded that 
no one in his unit was killed in that attack, he maintained 
that it lasted for several hours and remained clear in his 
mind.  The Veteran further asserted that, sometime before May 
1966, he was transferred to a base in Vungtau that "was very 
close to a medical hospital for the wounded" and that "all 
day and every day" he could hear helicopters carrying 
"wounded servicemen."  The Veteran insisted that the memory 
of that sound continued to infiltrate his dreams.  

The Veteran's claim for service connection for PTSD was 
denied on the basis that no alleged stressors had been 
verified.  However, it does not appear that sufficient 
verification efforts have yet been made.  As noted above, the 
Veteran has reported that, while his unit was assigned to a 
base in Danang, Vietnam, in March or April 1966, he came 
under a prolonged mortar attack.  He has also stated that he 
is haunted by the memory of helicopters carrying wounded 
servicemen to a hospital near his base at Vungtau "on a 
daily basis" between April and May 1966.  These particular 
stressors described by the Veteran may be capable of 
verification by obtaining the histories for the unit (518 
Signal Company) to which the Veteran was assigned in Vietnam.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (mortar or 
rocket attack may be a satisfactory stressor for PTSD).  

Because the Board finds that the evidence of record may be 
sufficient to verify the Veteran's alleged stressors through 
the United States Army & Joint Services Records Research 
Center (JSRRC) and because an attempt to obtain his unit 
records has not yet been made, the RO should further develop 
the Veteran's PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims folder the Veteran's VA mental 
health records from the outpatient 
clinic in Daytona Beach, Florida, dated 
from November 2006 to the present.

2.  Request that the JSRRC perform 
searches of all available and 
appropriate records, including unit 
histories, for the 518 Sig. Co. APO 
09291 USARPAC during the period from 
February 1966 to July 1966, in an 
attempt to verify the Veteran's alleged 
in-service stressors (exposure to a 
mortar attack near his base in Danang 
in March or April 1966, and witnessing 
helicopters carrying wounded servicemen 
to a hospital near his base in Vungtau 
on a daily basis between April and May 
1966).  If any stressor is not capable 
of corroboration, the Veteran should be 
informed. 

3.  If any alleged stressor is 
corroborated, schedule the Veteran for 
a VA psychiatric examination to 
determine the nature, severity, and 
etiology of any psychiatric disability 
which may be present, to include PTSD.  
The claims folder should be sent to the 
examiner for review and the examination 
report should note that review.  A 
summary of all verified stressors 
should be provided to the examiner.  If 
a diagnosis of PTSD is warranted, the 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the Veteran's PTSD was 
caused by one or more verified service 
stressors.  If PTSD is not found, the 
examiner should state which DSM-IV 
criteria for a diagnosis are not met.  
The opinion should be reconciled with 
the records obtained pursuant to this 
remand and all other pertinent evidence 
in the claims folder.

4.  Then, readjudicate the claim.  If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and allowed appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


